Citation Nr: 0513399	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1946 to April 1949 as 
a New Philippine Scout.  The veteran died in February 1984.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  This case was 
previously before the Board in December 2003.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on February [redacted], 1984; the cause of death was "Status 
Asthmaticus, Asthma Bronchial 19 years."

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  No complaints or diagnoses of a respiratory disability 
were present during service or for many years thereafter, and 
there is no competent medical evidence linking a respiratory 
disability to the veteran's period of active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the appellant of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  In 
addition, letters sent to the appellant including those dated 
in April 2001, August 2001, and May 2004 specifically 
notified the appellant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board here 
notes that VA has been unable, despite attempting, to obtain 
any of the veteran's service medical records.  In cases such 
as this one, where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation for VA to assist the claimant in the development 
of the case and to provide reasons or bases as to the 
rationale for any adverse decision rendered without service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

As there is no evidence that establishes that the veteran 
suffered an injury, disease or event noted during his 
military service related to a respiratory disability, and as 
such a disability was not diagnosed until years following 
service, the Board finds that having a VA physician review 
the veteran's claims file for an opinion of etiology 
concerning the veteran's fatal respiratory disability is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appeal.  As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  Simply put, the record is complete and the matter 
is ready for appellate review.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including tuberculosis, if manifest to a 
compensable degree within three years after active service.  
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran's death certificate (dated 
February 10, 1984) indicates that he died in February 1984 of 
"Status Asthmaticus, Asthma Bronchial 19 years."  At the 
time of his death service connection was not in effect for 
any disability.

The file contains no competent medical evidence of record 
supporting a causal connection between the veteran's cause of 
death and his military service.  While the Board acknowledges 
the appellant's belief in a causal connection between the 
veteran's death and his service, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's medical records do not reveal that he was 
treated or diagnosed with a respiratory disability until 
years following service.  The veteran's death certificate 
indicates that he developed his fatal disability sometime 
around 1964, nearly 15 years following service.  Other 
medical evidence of record from private physicians state that 
they treated the veteran for respiratory disabilities in the 
1970s and 1980s.  Even the veteran himself, in a March 1979 
claim of service connection for pulmonary tuberculosis (which 
was denied) stated that his chronic cough did not begin until 
1953.  As such, not only is there no evidence linking the 
veteran's respiratory disability to service, a claim of 
entitlement to service connection for the cause of the 
veteran's death under the presumptive provisions is not for 
application in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that a death certificate different than the 
one received in February 1984 has been submitted.  The Board 
observes, however, that the newly submitted death certificate 
reflects that the veteran died in 1990, a date that does not 
appear to be supported by the other evidence of record.  
Regardless, the Board observes that the newly submitted death 
certificate lists cardiorespiratory arrest as the cause of 
death.  Even assuming that this death certificate is the 
proper one to use in this case, there is no evidence of any 
heart disease until years following service.  As such, the 
newly submitted death certificate can not offer a basis for 
awarding the benefit sought in this appeal.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's service 
and his death.  As such, service connection for the cause of 
the veteran's death is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


